           Case 1:16-cv-01066-NONE-GSA Document 51 Filed 04/23/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL SCOTT McRAE,                                1:16-cv-01066-NONE-GSA-PC
12                   Plaintiff,                          ORDER STRIKING DISCOVERY
                                                         DOCUMENT IMPROPERLY FILED WITH
13          vs.                                          THE COURT
                                                         (ECF No. 39.)
14   BAIRAMIAN DIKRAN, et al.,
15                 Defendants.
16

17

18

19

20           Michael Scott McRae (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
21   pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388
22   (1971). This case now proceeds with Plaintiff’s Second Amended Complaint filed on March 9,
23   2018, against defendants Dr. Dikran Bairamian,1 Dr. Kevin Cuong Nguyen, and Dr. David Betts,
24   for inadequate medical care under the Eighth Amendment and state law claims for medical
25   malpractice and medical battery. (ECF No. 14.) This case is now in the discovery phase.
26

27
                      1
                        In his original Complaint, Plaintiff referred to this defendant as Dr. Bairamian, Dikran, M.D.
28   (ECF No. 1.) The court entered the defendant’s name as Bairamian Dikran. (Court docket.) In his Answer to the
     complaint, defense counsel clarifies that this defendant’s name is Dikran Bairamian. (ECF No. 32.)

                                                             1
              Case 1:16-cv-01066-NONE-GSA Document 51 Filed 04/23/20 Page 2 of 3



 1             On February 24, 2020, Plaintiff filed a document entitled “Plaintiff [sic] Motion
 2   Requesting for [sic] Summaries of the Complete Medical Records.” (ECF No. 39.)                              In the
 3   motion, Plaintiff requests production of Plaintiff’s complete medical records from defendant
 4   Bairamian within thirty days. ((Id. at 2.) Plaintiff states that he received some of his medical
 5   records from defendant Bairamian, but he does not have all of the medical records
 6             In response, defendant Bairamian argues that Plaintiff’s motion is unclear and
 7   unintelligible as to whom it is directed, as to the grounds for the motion, and as to what the subject
 8   of the motion is. (ECF No. 41.)            In reference to the medical records that Plaintiff asserts he
 9   received, defendant Bairamian explains that he served records on all parties, including Plaintiff,
10   in response to a demand by co-defendant Dr. Betz. Defendant Bairamian also asserts that he has
11   not received any discovery requests from Plaintiff and therefore, Plaintiff’s motion cannot be
12   seen as a motion to compel discovery responses.
13             Plaintiff’s document is not fashioned as a motion to compel discovery directed to the
14   court. Instead, Plaintiff’s document constitutes a discovery request to one of the defendants for
15   production of documents pursuant to Rule 34 of the Federal Rules of Civil Procedure.
16             Plaintiff is advised that discovery documents should be sent to defense counsel, not to the
17   court. Fed. R. Civ. P. 33, 34, 36. Pursuant to Local Rules, discovery documents including
18   interrogatories, requests for production of documents, requests for admission, responses, and
19   proofs of service, “shall not be filed unless and until there is a proceeding in which the document
20   or proof of service is at issue.” L.R. 250.2(c), 250.3(c), 250.4(c). Here, there is no indication
21   that any discovery document is at issue in this case.2 Therefore, Plaintiff's request for production
22   of his medical records from defendant Bairamian shall be stricken from the record as improperly
23   filed.    The parties are expected to conduct discovery between the parties, without court
24   intervention, until such discovery is at issue.
25

26
                       2   In the event that any of the defendants fail to make disclosures or to cooperate in discovery,
27   Plaintiff is referred to Federal Rule of Civil Procedure 37 which governs motions to compel. Plaintiff should also
     refer to the court’s Discovery and Scheduling Order filed on December 2, 2019 for information about conducting
28   discovery.


                                                              2
           Case 1:16-cv-01066-NONE-GSA Document 51 Filed 04/23/20 Page 3 of 3



 1              Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion requesting
 2   summaries of medical records, filed on February 24, 2020, is STRICKEN from the record as
 3   improperly filed.3
 4
     IT IS SO ORDERED.
 5

 6       Dated:      April 23, 2020                                   /s/ Gary S. Austin
                                                              UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                    3
                          When a document is stricken, it becomes a nullity and is not considered by the court for any
     purpose.

                                                             3
